NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4216-16T2


STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHAHIED A. ABDULLAH,

     Defendant-Appellant.
____________________________

                    Submitted October 11, 2018 – Decided November 30, 2018

                    Before Judges Simonelli and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 07-01-0254.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Michele A. Adubato, Designated Counsel,
                    on the brief).

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Tiffany M. Russo,
                    Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant, Shahied A. Abdullah, appeals from the February 21, 2017

order denying his petition for post-conviction relief (PCR) after an evidentiary

hearing. On March 5, 2008, defendant was convicted of second-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(1), and second-degree aggravated

assault by eluding, N.J.S.A. 2C:12-1(b)(6), after being tried, in absentia, because

he did not appear for trial. After petitioning the court to vacate his conviction

and grant him a new trial for ineffective assistance of counsel, Judge Verna G.

Leath, J.S.C., on December 20, 2016, granted defendant's request for an

evidentiary hearing. Considering the testimony of defendant's trial counsel, the

judge denied defendant's petition.

      This appeal followed. Defendant raises the following issues on appeal:

            POINT I

            SINCE DEFENDANT WAS DENIED THE
            EFFECTIVE ASSISTANCE OF TRIAL AND
            APPELLATE COUNSEL, THE DENIAL OF HIS PCR
            PETITION BY THE COURT WAS ERROR.

            A. FAILURE OF TRIAL COUNSEL TO
            COMMUNICATE WITH CLIENT PRIOR TO TRIAL.

            B. FAILURE OF TRIAL COUNSEL TO MOVE FOR
            A MISTRIAL, OBJECT OR OBTAIN A CURATIVE
            INSTRUCTION AFTER THE STATE'S IMPROPER
            COMMENTS ON DEFENDANT'S POST ARREST
            SILENCE.


                                                                           A-4216-16T2
                                        2
      Because we affirm for the reasons explained in the thorough written

opinion of Judge Leath we need not fully re-address defendant's arguments, but

we add the following comments. We reject defendant's argument he was denied

effective assistance of trial and appellate counsel under the standard set forth in

Strickland/Fritz. Strickland v. Washington, 466 U.S. 668 (1984); State v. Fritz,

105 N.J. 42 (1987). Defendant has not shown counsels' performances were

insufficient because neither trial nor appellate counsel made "errors so serious

that counsel was not functioning as the 'counsel' guaranteed by the Sixth

Amendment." Strickland, 466 U.S. at 687. Nor has defendant shown he was

prejudiced by the deficient performance or that counsels' performances fell

below objective standards of reasonableness.        Id. at 687-88.    Defendant's

arguments to the contrary are without sufficient merit to warrant further

discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-4216-16T2
                                        3